Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

 

1.Section 3(a) of the Plan is deleted in its entirety and replaced by the
following new provision:

 

Share Reserve. The Plan is a “fixed” stock option plan reserving for issuance up
to a maximum of 20% of the Company’s issued shares of Common Stock as of the
date of the implementation of the Plan. Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards from and after the Effective Date shall
not exceed seven million one hundred seventy-one five hundred forty (7,171,540)
(the “Share Reserve”). Further, if a Stock Award or any portion thereof (i)
expires or otherwise terminates without all of the shares covered by such Stock
Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than stock), such expiration, termination or settlement
shall not reduce (or otherwise offset) the number of shares of Common Stock that
may be available for issuance under the Plan. For clarity, the limitation in
this Section 3(a) is a limitation in the number of shares of Common Stock that
may be issued pursuant to the Plan. Accordingly, this Section 3(a) does not
limit the granting of Stock Awards except as provided in Section 7(a).

2.The first paragraph of Section 5(c) of the Plan is deleted in its entirety and
replaced by the following new provision:

 

Number of Optioned Shares. The aggregate number of shares of Common Stock that
may be issued pursuant to the exercise of options awarded under the Plan and all
other security based compensation arrangements of the Company hereunder shall
not exceed the Share Reserve, subject to the following additional limitations
for so long as the shares of Common Stock are listed on the TSX-V:

3.Section 5(c)(ii) of the Plan is deleted in its entirety.

 



 

  Effective: June 15, 2017       Attest: /s/ Jeffrey Biunno    

Jeffrey Biunno

Secretary


 







 

